
	
		II
		110th CONGRESS
		2d Session
		S. 3574
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Brown (for himself
			 and Mrs. Clinton) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish the Honorable Stephanie Tubbs
		  Jones Fire Suppression Demonstration Incentive Program within the Department of
		  Education to promote installation of fire sprinkler systems, or other fire
		  suppression or prevention technologies, in qualified student housing and
		  dormitories, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Honorable Stephanie Tubbs Jones
			 College Fire Prevention Act.
		2.Establishment of the Honorable Stephanie
			 Tubbs Jones Fire Suppression Demonstration Incentive Program
			(a)GrantsThe Secretary of Education (in this Act
			 referred to as the Secretary), in consultation with the United
			 States Fire Administration, shall establish a demonstration program to award
			 grants on a competitive basis to eligible entities for the purpose of
			 installing fire sprinkler systems, or other fire suppression or prevention
			 technologies, in student housing and dormitories owned or controlled by such
			 entities.
			(b)Eligible entityFor purposes of this Act, the term
			 eligible entity means any of the following:
				(1)An institution of higher education (as that
			 term is defined in section 102 of the Higher Education Act of 1965 (20 U.S.C.
			 1002)), including an institution eligible to receive assistance under part A or
			 B of title III or title V of such Act.
				(2)A social fraternity or sorority exempt from
			 taxation under section 501(a) of the Internal Revenue Code of 1986 (26 U.S.C.
			 501(a)), the active membership of which consists primarily of students in
			 attendance at an institution of higher education (as that term is defined in
			 section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)).
				(c)Selection priorityIn making grants under
			 subsection (a), the Secretary shall give
			 priority to eligible entities that demonstrate the greatest financial
			 need.
			(d)Reserved amounts
				(1)In generalOf the amount made available to the
			 Secretary for grants under this section for each fiscal year, the Secretary
			 shall award—
					(A)not less than 10 percent to eligible
			 entities that are institutions described in
			 subsection (b)(1) that are eligible to
			 receive assistance under part A or B of title III or title V of the Higher
			 Education Act of 1965 ; and
					(B)not less than 10 percent to eligible
			 entities that are social fraternities and sororities described in
			 subsection (b)(2).
					(2)Plan requiredThe Secretary shall develop a plan to
			 inform entities described in
			 subparagraphs (A) and
			 (B) of
			 paragraph (1) that such entities may be
			 eligible to apply for grants under this section.
				(3)Insufficient applicantsIf the Secretary determines that there are
			 an insufficient number of qualified applicants to award the reserved amounts
			 required in accordance with
			 paragraph (1), the Secretary shall make
			 available the remainder of such reserved amounts for use by other eligible
			 entities.
				(e)ApplicationTo seek a grant under this section, an
			 eligible entity shall submit an application to the Secretary at such time, in
			 such manner, and accompanied by such information as the Secretary may
			 require.
			(f)Matching requirementAs a condition of receipt of a grant under
			 subsection (a), the applicant shall provide
			 (directly or through donations from public or private entities) non-Federal
			 matching funds in an amount equal to not less than 50 percent of the cost of
			 the activities for which assistance is sought.
			(g)Supplement Not SupplantFunds made available under this program
			 shall be used to supplement, not supplant, other funds that would otherwise be
			 expended to carry out fire safety activities.
			(h)Limitation on administrative
			 expensesNot more than 2
			 percent of a grant made under
			 subsection (a) may be expended for
			 administrative expenses with respect to the grant.
			(i)ReportsNot later than 12 months after the date of
			 the first award of a grant under this section and annually thereafter until
			 completion of the program, the Secretary shall provide to the Congress a report
			 that includes the following:
				(1)The number and types of eligible entities
			 receiving assistance under this section.
				(2)The amounts of such assistance, the amounts
			 and sources of non-Federal funding leveraged for activities under grants under
			 this section, and any other relevant financial information.
				(3)The number and types of student housing
			 fitted with fire suppression or prevention technologies with assistance under
			 this section, and the number of students protected by such technologies.
				(4)The types of fire suppression or prevention
			 technologies installed with assistance under this section, and the costs of
			 such technologies.
				(5)Identification of Federal and State
			 policies that present impediments to the development and installation of fire
			 suppression or prevention technologies.
				(6)Any other information determined by the
			 Secretary to be useful to evaluating the overall effectiveness of the program
			 established under this section in improving the fire safety of student
			 housing.
				(j)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act such sums for each of the
			 fiscal years 2009 through 2011.
			3.Admissibility as evidence
			(a)ProhibitionNotwithstanding any other provision of law
			 and subject to
			 subsection (b), any application for
			 assistance under this Act, any negative determination on the part of the
			 Secretary with respect to such application, or any statement of reasons for the
			 determination, shall not be admissible as evidence in any proceeding of any
			 court, agency, board, or other entity.
			(b)ExceptionThis section does not apply to the
			 admission of an application, determination, or statement described in
			 subsection (a) as evidence in a proceeding
			 to enforce an agreement entered into between the Secretary and an eligible
			 entity under
			 section 2.
			
